Citation Nr: 0737143	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  07-01 318	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss of 
the right ear.  

2. Entitlement to service connection for coronary artery 
disease. 

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for residuals of a 
cerebrovascular accident.  

5. Entitlement to service connection for residuals of a 
laceration of the left thumb.

6. Entitlement to a compensable disability rating for hearing 
loss of the left ear.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. H. 

ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1957 to January 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

In a rating decision in October 2006, the RO denied a rating 
higher than 10 percent rating for tinnitus.  After the 
veteran was notified of the rating decision and of his right 
to appeal, he did not express disagreement with the 10 
percent rating and the claim is not in appellate status. 

On September 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The reopened claim of service connection for right ear 
hearing loss and the claims of service connection for 
coronary artery disease, hypertension, residuals of a 
cerebrovascular accident, and residuals of a laceration of 
the left thumb, are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

The claim for increase for left ear hearing loss is deferred 
pending completed development of the claim of service 
connection for right ear hearing loss. 




FINDINGS OF FACT

1. In a rating decision in June 1991, the RO denied service 
connection for hearing loss in the right ear; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination.

2. The additional evidence presented since the rating 
decision in June 1991 by the RO relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
of right ear hearing loss for the purpose of VA disability 
compensation, and raises a reasonable possibility of 
substantiating the claim of service connection for right ear 
hearing loss. 


CONCLUSIONS OF LAW

1. The rating decision of June 1991 by the RO, denying 
service connection for right ear hearing loss, became final. 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2007). 

2. The additional evidence presented since the rating 
decision by the RO in June 1991, denying service connection 
for right ear hearing loss, is new and material and the claim 
of service connection for right ear hearing loss is reopened. 
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



In light of the favorable disposition, that is, the reopening 
of the claim of service connection for right ear hearing 
loss, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary, which is 
the only claim decided.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The record shows that the RO had originally denied the claim 
of service connection for hearing loss in the right ear on 
the merits in a rating decision in June 1991.  Although 
notified of the rating decision and of his right to appeal, 
the veteran did not appeal the rating decision.  

Under 38 U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. §§ 3.104, 
20.302(a), a rating decision, which is not appealed, is final 
and may not be reopened unless new and material evidence is 
presented.  

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).  

The application to reopen the claim was received in 2004.  

The claim was previously denied because hearing in the right 
ear was normal on military retirement examination and hearing 
loss was shown at 4000 Hertz only on VA audiology evaluations 
in July 1988 and in April 1991.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Evidence Previously Considered

The service medical records reflect that during service the 
veteran underwent audiometric testing in October 1969, May 
1977, 1980, December 1986, and on retirement examination in 
November 1987.  On these occasions hearing acuity in the 
right ear, in decibels, was less than 40 at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz except that on audiometric 
testing in December 1986 hearing acuity in the right ear was 
50 decibels at 4000 Hertz.  On no occasion were there at 
least three of frequencies of 26 decibels or greater.  
Bilateral hearing loss was diagnosed on audiometric testing 
in 1977, when the threshold levels were 30 and 50 decibels in 
the right ear at 4000 and 6000 Hertz, and in 1980, when the 
threshold levels were 30 and 40 decibels in the right ear at 
4000 and 6000 Hertz.  




On VA audiometric testing in July 1988, the threshold levels 
in the right ear at the tested frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz were all less than 40 decibels and 
at least three of the tested frequencies were less than 25 
decibels, and the speech recognition score in the right ear 
was 94 percent.  The assessment was normal hearing limits in 
the right ear.  

On VA audiometric testing in April 1991, the threshold levels 
in the right ear at the tested frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz were all less than 40 decibels, 
except at 4000 Hertz, and at least three of the tested 
frequencies were less than 25 decibels, and the speech 
recognition score in the right ear was 100 percent.  The 
diagnosis was a bilateral high frequency sensorineural 
hearing loss which was mild in the right ear and moderately 
severe in the left ear.  

At the time of the rating decision in June 1991, for the 
purpose of VA disability compensation, hearing loss was not 
considered disabling when the thresholds for the frequencies 
of 500, 1000, 2000, 3000, 4000 Hertz were all less than 40 
decibels; the thresholds for at least three of the tested 
frequencies were 25 decibels or less; and speech recognition 
scores using the Maryland CNC Test were 94 percent or better.  
38 C.F.R. § 3.385 (1991).  

In other words under 38 C.F.R. § 3.385 in effect in June 1991 
and as interpreted by VA, hearing loss of VA disability 
compensation for the right ear was not shown. 

Additional Evidence

The additional evidence includes the results of VA 
audiometric testing in 2005.  

On VA audiometric testing in March 2005, the threshold levels 
in the right ear at the tested frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz were 40 decibels or greater and 
the speech recognition score in the right ear was 60 percent.  
The diagnosis was sensorineural hearing loss in the right 
ear.  



Since the claim was last decided by the RO in June 1991, 38 
C.F.R. § 3.385 was amended in 1994.  Under the current 
version of 38 C.F.R. § 3.385, for the purpose of VA 
disability compensation, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the  Maryland CNC Test are less than 94 percent.

The Board has reviewed the evidence since the rating decision 
in June 1991 and has determined that the VA audiological 
evaluation, dated in March 2005, is new and material evidence 
because it relates to an unestablished fact necessary to 
substantiate the claim of service connection for right ear 
hearing loss, that is, evidence of current hearing loss for 
the purpose of VA disability compensation, the absence of 
which was the basis for the previous denial of the claim by 
the RO in June 1991, and the report presents a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for service connection for right ear hearing loss is 
reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for right ear hearing loss is reopened. To 
this extent only, the appeal is granted.


REMAND

In light of the above, the Board determines that a VA 
examination and medical opinion is necessary to decide the 
claim of service connection for right ear hearing loss on the 
merits. 



On the claims of service connection for coronary artery 
disease, hypertension, and residuals of a cerebrovascular 
accident, the service medical records document several 
isolated elevated blood pressure readings from 1970 to 1984.  
In 1983, the veteran was evaluated for chest pain and 
shortness of breath, but no cardiac pathology was found.  The 
impression was increased blood pressure.  In 1986, an EKG 
revealed sinus arrhythmia and a left axis deviation 
consistent with a left artery hemiblock.  On retirement 
examination in 1987, the veteran gave a history of chest 
pain, shortness of breath, and high blood pressure.  After 
service, the veteran had a stroke in 1993 and coronary bypass 
surgery in 1997.  In light of evidence of current disability 
and that the claimed disabilities may be associated with an 
established event in service, further evidentiary development 
is needed. 

On the claim of service connection for residuals of a 
laceration of the left thumb, the service medical records 
show that in October 1964 the veteran suffered a laceration 
over the top of left thumb into the nail.  The nail was 
removed and the laceration was closed with sutures.  For this 
reason, the Board determines that a VA examination is 
necessary to decide the claim. 

Accordingly, the claims of service connection are REMANDED 
for the following action:

1. Ask the veteran to submit any evidence 
in his possession that pertains to the 
claims, especially any documentation of 
hypertension before 1993, or to identify 
any such evidence.

2. Schedule the veteran for a VA 
audiology examination to determine 
whether it is at least as likely as not 
that the current hearing loss in the 
right ear is related to service.  The 
claims folder should be made available to 
the examiner for review. 



In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that during 
audiometric testing in service in 
October 1969, May 1977, 1980, 
December 1986, and on retirement 
examination in November 1987, 
hearing acuity in the right ear, in 
decibels, was less than 40 at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz 
except that on audiometric testing 
in December 1986 hearing acuity in 
the right ear was 50 decibels at 
4000 Hertz; 

And bilateral hearing loss was 
diagnosed on audiometric testing in 
1977, when the threshold levels were 
30 and 50 decibels in the right ear 
at 4000 and 6000 Hertz, 
respectively, and in 1980, when the 
threshold levels were 30 and 40 
decibels in the right ear at 4000 
and 6000 Hertz, respectively.  

After service, on VA audiometric 
testing in July 1988, hearing was 
within normal limits. And on VA 
audiometric testing in April 1991, 
the threshold level in the right ear 
at 4000 Hertz was 40 decibels. 

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

3. Schedule the veteran for a VA 
examination to determine whether it is as 
likely as not that the current 
hypertension, coronary artery disease, 
and residuals of a cerebrovascular 
accident are related to service.  The 
claims folder should be made available to 
the examiner for review.

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that during 
service isolated elevated blood 
pressure readings were noted from 
1970 to 1984.  In 1983, the veteran 
was evaluated for chest pain and 
shortness of breath, but no cardiac 
pathology was found.  The impression 
was increased blood pressure.  In 
1986, an EKG revealed sinus 
arrhythmia and a left axis deviation 
consistent with a left artery 
hemiblock.  On retirement 
examination in 1987, the veteran 
gave a history of chest pain, 
shortness of breath, and high blood 
pressure.  After service, the 
veteran had a stroke in 1993 and 
coronary bypass surgery in 1997. 

The examiner is asked to express an 
opinion as to whether it is at least 
as likely as not that: 

a). Hypertension is related to the 
in-service elevated blood pressure 
readings; 

b). Coronary disease is related to 
hypertension or was manifested by 
the in-service EKG in 1986; and,

c). Residuals of a cerebrovascular 
accident are associated with either 
hypertension or coronary artery 
disease. 

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

4. Schedule the veteran for a VA examination to 
determine whether the veteran has any residuals of 
the laceration of the left thumb, including any 
scarring, that was documented during service in 
October 1964.  The claims folder should be made 
available to the examiner for review. 

5. After the above development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the veteran a supplemental 
statement of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


